Citation Nr: 1001115	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service condition for anxiety disorder, 
claimed as nervous condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1974.  
The Board notes that although the Veteran's DD 214 indicates 
the effective date of his release from active duty to have 
been March 1974, there are service treatment records dated 
after that, to include the April 1974 separation examination.  
In a May 1974 claim, the Veteran noted service discharge in 
May 1974, which appears to be correct.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.

In December 2008, the Board denied service connection for 
anxiety disorder, claimed as nervous condition.  The Veteran 
appealed the Board's decision on that issue to the United 
States Court of Appeals for Veterans Claims (Court), and in 
an Order dated in August 2009, the Court granted a Joint 
Motion filed by the parties in the case and returned the case 
to the Board to provide an adequate reasons and bases as to 
whether the medical evidence of record is sufficient to 
warrant a medical nexus examination.  Subsequently, the 
Veteran submitted additional medical evidence and waived 
initial RO review.  


FINDING OF FACT

The Veteran has an anxiety disorder due to service. 


CONCLUSION OF LAW

An anxiety disorder, claimed as nervous condition, was 
incurred during active military service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting 
service connection for anxiety disorder, claimed as nervous 
condition, further discussion here of compliance with the 
VCAA is not necessary.

Analysis

The Veteran claims that he has an anxiety disorder, claimed 
as a nervous condition, which began during service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for psychoses, if the disability is manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service treatment records show the Veteran sought medical 
treatment in February 1974.  The examiner recorded the 
Veteran was "nervous" occasionally over his job, afebrile, 
and positive for ulcer symptoms, including occasional black 
stool.  The assessment was questionable peptic ulcer.  A 
follow-up appointment is recorded in March 1974, which shows 
an assessment of functional GI (gastrointestinal) distress.  
The examiner also noted symptoms had improved, "feels that 
job has a lot to do" with problem, "[i]s going to change 
jobs."  The examiner noted the Veteran was counseled and told 
to continue his medications and return as the occasion 
required. On service separation examination in April 1974, 
psychiatric evaluation was normal.  History was given of 
nervous trouble due to the Veteran's job, which was treated 
by a doctor with medication and advice not to worry about the 
job.

On VA general examination in July 1974, the Veteran 
complained of a nervous condition and an upset stomach.  On 
VA psychiatric examination that same month, the examiner 
noted the Veteran stated he liked his then current job and 
that he was happy.  The examiner observed his affect was in 
accordance with his mood; the Veteran was neither elated nor 
depressed. The examiner found the Veteran was not mentally 
ill and there were insufficient findings to warrant any 
psychiatric diagnosis.  The diagnosis was no psychiatric 
disease.  

In October 2005, the Veteran had a written prescription for 
Ativan for anxiety.  Private medical records, include a 
statement dated in October 2006, signed by a nurse 
practitioner, indicating that the Veteran was treated for 
"long standing" anxiety with Ativan.  An undated statement 
from a now retired doctor, Dr. Mc., which was submitted by 
the Veteran in April 2007, shows that he was treated for 
"many years" for an anxiety disorder and that the Veteran was 
prescribed various medications for the disorder over the 
years.

In December 2007, the Veteran testified that his anxiety 
disorder began in service, where he worked long, stressful 
night shifts processing requests for aircraft parts to the 
flight line.  He stated that shortly after separation from 
service, Dr. Mc. treated him for anxiety for over 20 years 
and he has been on medication for his anxiety disorder since 
service.  

On private psychiatric assessment in October 2009, the 
examiner noted that the Veteran during service worked 
stressful sixteen hour shifts repairing aircrafts, during 
which time he started experiencing anxiety symptoms to 
include panic attacks.  The examiner noted the symptoms 
became chronic, and over the years the Veteran had feelings 
of edginess, worried too much and experienced sleep problems.  
Mental status examination shows mood was anxious and mildly 
depressed, and the Veteran had decreased concentration.  The 
assessment was generalized anxiety disorder.  The examiner 
concluded that the Veteran's psychiatric illness was 
triggered and directly connected to his very stressful job 
during service from 1971 to 1974, during which time his 
anxiety symptoms began.  The examiner recommended the Veteran 
continue treatment with anti-anxiety medication.  

In sum, the record shows that the Veteran has an anxiety 
disorder due to service.  Service treatment records show 
symptoms of nervousness were documented and the evidence 
suggests that the Veteran has been treated for an anxiety 
disorder since his separation from service.  Moreover, the 
private opinion in October 2009 relates the Veteran's anxiety 
disorder to service.  There is no competent medical evidence 
to contradict this opinion. 

Thus, the uncontroverted evidence indicates that there is a 
causal relationship between the Veteran's service and the 
current anxiety disorder, claimed as a nervous condition.  
Therefore, in giving the Veteran the benefit of the doubt, 
the Board finds that service connection for anxiety disorder, 
claimed as nervous condition is warranted.  


ORDER

Service connection for anxiety disorder, claimed as nervous 
condition, is granted.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


